DENY and Opinion Filed June 16, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00542-CV

     IN RE CHRISTOPHER PITTS AND CHRISTINA PITTS, Relators

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02155-A

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                         Opinion by Justice Pedersen, III
      In their June 3, 2022 petition for writ of mandamus, relators seek a writ of

mandamus compelling the trial court to withdraw its version of the proposed special

needs trust and enter settlement based on the parties’ papers.

      Entitlement to mandamus relief generally requires: a legal duty to perform a

non-discretionary act; a demand for performance; and a refusal. In re Cullar, 320

S.W.3d 560, 564 (Tex. App.—Dallas 2010, orig. proceeding). Here, the record does

not show that a demand was made to the trial court to withdraw its version of the

trust—the act relators request this Court to compel. The record also does not show

that relators raised their argument that the trial court abused its discretion by

preparing its own version of the trust. See In re Rowes, No. 05-14-00606-CV, 2014
WL 2452723, at *1 (Tex. App.—Dallas May 30, 2014, orig. proceeding) (mem. op.)

(noting that “[a] court cannot grant mandamus relief unless the error was raised in

the trial court,” and that a party seeking mandamus “must direct the Court to where

the argument was presented to the trial court”).

      Accordingly, we deny the petition for writ of mandamus based on relators’

failure to satisfy the demand requirement for mandamus relief. Having denied the

petition, we also deny relators’ June 8, 2022 motion to expedite as moot.



220542f.p05                                /Bill Pedersen, III/
                                           BILL PEDERSEN, III
                                           JUSTICE




                                        –2–